
243.	 In the name of Mr. Jean-Bedel Bokassa, President-for-Life, Marshal of the Central African Republic and President for Life of the Mouvement de 1'evolution sociale de l'Afrique noire [MESAN], of our great single national party, on behalf of the Central African people and on behalf of the delegation that I have the honor of leading, allow me to extend our most sincere congratulations to the President on his election to the presidency of the thirtieth session of the General Assembly. In fact, the States represented at this anniversary session of the Assembly, by entrusting to the Prime Minister and Minister for Foreign Affairs of Luxembourg the task of leading our work, paid a particularly well-deserved tribute to a great statesman and at the same time gave proof of their recognition of his beautiful country, which has always made remarkable efforts in favor of our Organization, thus assuring it of support in its search for a lasting peace, security and
well-being for all human beings living on our planet. My country, the Central African Republic, is indeed very happy at this choice in view of the relations of friendship and co-operation which link it to Luxembourg within the framework of the European Economic Community.
244.	We should like to include in this tribute the Vice-Presidents and the other members of the General Committee.
245.	My delegation would also like to avail itself of this opportunity to offer its most fraternal congratulations to Mr. Abdelaziz Bouteflika, the Minister for Foreign Affairs of the Democratic People's Republic of Algeria, who successively presided over the twenty-ninth regular session and the seventh special session of the General Assembly. Thanks to his competence, courage, dynamism and integrity, that worthy son of Africa was, during our debates, able to create a dialog in which the spirit of candor, consultation and co-operation prevailed.
246.	We should also like to pay a tribute and express our gratitude to the Secretary-General, who, with his staff, is sparing no effort to infuse into our Organization all the vitality needed to achieve its noble objectives.
247.	Thirty years ago, on 25 June 1945, after a war that had imperiled the balance of the world, men of goodwill meeting in San Francisco founded our Organization, which thus succeeded the League of Nations.
248.	Those who wrote the Charter gave the United Nations precise objectives: to maintain international peace and security; to develop friendly relations among nations based on respect for the principles of equal rights and self-determination of peoples; to achieve international co-operation in solving international problems of an economic, social, cultural or humanitarian character, and in promoting and encouraging respect for human rights and for fundamental freedoms for all without distinction as to race, sex, language, or religion; and to be a center for harmonizing the actions of nations in the attainment of these common ends.
249.	It would be advisable to emphasize that such noble ideals could not but claim the allegiance of the States which then enjoyed total freedom. Therefore it seems very important to consider the role our Organization has played during these 30 years of its existence and to trace the path Member States should follow to correct the mistakes of the past and to make this Organization more efficient in future.
250.	If it seems difficult to draw up a balance sheet that is complete and satisfactory in all fields, nevertheless concrete results have been obtained. Some conflicts have been solved peacefully through the efforts of our Organization. All the major problems of our time decolonization, women's rights, population, food, raw materials, the environment, and energy, to mention but a few have been tackled, and world conferences have been devoted to them, particularly this year. It goes without saying that these changes have been favorably received and represent positive progress which honors our Organization.
251 The activities pursued by the specialized agencies have been appreciable and, as was declared in
this Assembly on the occasion of the twenty-fifth anniversary of the United Nations on 20 October 1970 by Jean-Bedel Bokassa, President-for-Life, Marshal of the Central African Republic, "our Organization is journeying step by step towards universality and will embrace, in what we hope will be the near future, all those nations that have espoused peace and justice.""
252.	My country, the Central African Republic, feels legitimate pride in greeting, through its spokesman, myself, the States of Mozambique, Cape Verde, and Sao Tome and Principe, which have just acceded to independence and have taken their places in all dignity among the members of the international community, At the same time my delegation would like to welcome the fact that Papua New Guinea is to be admitted to the United Nations in October 1975.
253.	At the same time we must unfortunately note that difficulties are being encountered in the implementation of some principles of the Charter and a considerable number of resolutions, so that peace is constantly troubled by the existence of many armed conflicts in many parts of the world.
254.	The armaments race continues at a frenetic pace, although disarmament and detente are ceaselessly preached.
255.	Entire nations are bound by the chains of colonialism and of racist contempt, while neocolonialism continues to subjugate peoples that have recently attained their freedom and are trying to maintain and consolidate their interests,
256.	The world economic situation continues to deteriorate, in particular in the developing countries, under the baneful influence of a galloping inflation caused by monetary disorder. The huge gap separating the highly industrialized world, where waste is not infrequent, from the other world, which is a prey to hunger, disease, ignorance and poverty, is widening to the detriment of hundreds of millions of human beings.
257.	Mr. Jean-Bedel Bokassa made a forceful denunciation of this in the General Assembly. He said:
"We believe also that the United Nations specialized agencies should be freed from the abusive influence of certain States which do not hesitate to delay, even to thwart and to boycott, consideration of background material presented by certain other States whose political leanings are not to their liking."12
In the same spirit, the President also stated:
"Attempts either partially or completely to destroy the territorial integrity of States are still common among the imperialists, colonialists and neo-colonialists, for whom the independence of States must be only a screen to enable them to perpetuate their exploitation.
"Despite the principle of non-interference in the affairs of other States and the principle of respect for national sovereignty, certain States continue to organize campaigns of slander and disparagement in their national press against other States."13
258.	This background allows us to affirm that peace and social justice, two fundamental concepts of the
3% Charter of the United Nations, need sustained efforts on the part of our community for their concrete implementation.
259.	The Central African Republic, which draws its political strength from MESAN, our great national single party, is the work of Barthelemy Boganda, its founder President. This great African figure, venerated leader of our nation, based his action an the philosophy ofzohve z<> which means "equality among men". His worthy successor, Mr. Jean-Bedel Bokassa has, by the principle of zo kwe zo consecrated "dignity and respect" for man in its most noble sense.
260.	It is obvious, therefore, that in the Central African Republic we believe that whatever the nature of the dispute or conflict that divides two countries, two communities or two individuals, it should be solved by negotiation and consultation, not by violence.
261.	In our review of the situation, we noted the positive progress made through the efforts of our Organization. Nevertheless, several hotbeds of tension exist throughout the world.
262.	In the case of southern Africa, the Central African Republic is following developments there with great interest and my delegation endorses the statement by the current President of the General Assembly:
"May we hope that the still faint signs of progress we have detected these past few months will gain in strength and scope and that the movement thus begun will lead to the desired result within a reasonable period of lime? It would in any event be wise for the authorities who still hold the key to the situation to make the necessary concessions in their own interest." [2351st meeting, para. 
263.	As regards Angola, the Central African Republic, my country, is concerned hy the strife among brothers which divides the three national liberation movements and would like to reiterate the appeal it made at Kampala and Lima to the political leadens of Angola to find a basis for the peaceful settlement of their dispute, and to do so before 11 November 1975.
264.	In the same connexion, my eouniry is convinced that the good offices now offered by the OAU to our brothers, the Angolan leaders, will be accepted in the interests of their peoples.
265.	The so-called "Spanish Sahara" is another burning contemporary problem which is of great concern to all of us. We base our hope on a rapid and reasonable solution to this question. Thus, the advisory opinion that the International Court of Justice is to give on the situation prevailing in this Territory will no doubt guide our Organization in taking a decision.
266.	The Middle East, to our great regret, is still a cause of great concern on account of the tension and anguish that prevail there. In Fact, the bloody clashes which dangerously shook this region in 196? and in 1973 are covering more and more areas not strictly concerned by the conflict. Therefore it becomes urgent that solutions to the resolutions adopted by the Security Council should be found for the restoration of a just and lasting peace in the region, as well an recovery by the people of Palestine of their legitimate rights.
267. However, the Central African Republic is following with great interest the easing of the situation which began with the step-by-step policy of the Secretary of State of the United States. Mr. Henry Kissinger My country encourages the efforts undertaken along this path and hopes that in the relatively near future they will lead to favorable conditions for negotiation.
26B. As regards the question of Cyprus, the Central African Republic, once again, deplores the failure to implement resolution 3212 (XXIX), unanimously adopted by the General Assembly and Security Council resolutions >65 [19741 and 367 (1975). It is clear that this, situation aggravates the crisis, which can make the situation, already complex in this region, even more explosive.
269.	We believe that the solution to the Cyprus problem is to be found in the fact that all foreign interference should be eliminated in order to ensure the harmonious coexistence between the two communities within the same State.
270.	In South-East Asia my delegation welcomes the newly restored peace in that part of the world. It expresses the wish that the international community should study the present situation in the two Viet Nam and that measures of assistance and aid should be taken in their favor.
271.	While on the subject of Cambodia, the Central African Republic welcomes the return to the international community of the Royal Government of National Union of Cambodia and would like to express once again our sympathy towards it.
272.	As regards the question of Korea, the Government of my country continues to believe that the most realistic means for a peaceful solution is. and continues to be, the continuation of the dialog and the broadening of exchanges and co-operation between the two Korea with a view to activating an independent and peaceful unification of the country in conformity with the text of the consensus adopted by the mem-ben of the General Assembly it its twenty-eighth session."
273.	By sponsoring draft resolution A,;C. 1/L.708, on the urgent need to implement fully tire consensus of the twenty-eighth sexton of the General Assembly on the Korean question and to maintain peace and security on the Korean peninsula, my country only wishes to contribute to the maintenance of peace and security in the region.
274.	The Central African Republic is in favor of the admission of both Koreas to the United Nations, although reuniftcaiKKv which has to be peaceful and independent ihouId continue to be the ultimate objective for these countries, taking into account the joint north-south communique published simultaneously on 4 July 1972.'* We believe that application for admission to the United Nations is the sovereign right of a State and that this should be examined in conformity with Article 4. paragraph ! of the Charter.
275.	Is it necessary to recall that the first request was made on 19 January 1949 and that in resolutions 2% (IV). 81? fIXK 1017 <XIi and 1144 (XII). the General Assembly successively affirmed that the Republic of South Korea was fully qualified and should be admitted as a Member of the Untied Nations' South
Korea with a population of over 34 million inhabitants, represents two thirds of the total population of the Korean peninsula and is a member of almost all the specialized agencies and bodies of the United Nations. It has diplomatic relations with a great majority of the States Members of our Organization.
276.	In view of all these considerations, the Central African Government unreservedly supports South Korea's application for admission to the United Nations.
277.	The interest that the Central African Republic has in all the questions that I have just mentioned does not make it lose sight of the importance of specifically economic problems and the problems with which it is directly confronted.
278.	In fact, a developing country, one of those which are least advanced economically, the Central African Republic, on account of its land-locked situation in the heart of Africa, occupies an exceptionally difficult position which deserves to be studied with great attention.
279.	The irony of destiny has also made the Central African Republic, a country of contrasts in which floods and drought alternate, subject to the influence of two important seasons: a rainy season with violent storms which devastate plantations and cause floods, and a long dry season which has harmful effects on crops and causes a maximum lowering of the waters. Thus, for many months the traffic on the river Ubangui is hindered. This is the only important waterway which now allows us access to the sea.
280.	Because of this, the Central African Republic has been fighting for 15 years for the construction of a railway which, in addition to correcting its landlocked situation, would allow us to develop additional forest production corresponding to annual volume of felled trees of 500,000 to 600,000 cubic meters, and therefore promoting new agricultural production, the export of which would benefit from advantageous tariffs. With this railway network it would become possible to define a genuine policy of development, the more operational conditions of which would make the economy of the Central African Republic much more dynamic.
281.	Then it would be possible to create in the various regions a group of units of forestry production which would include saw-mills, and factories for woodworking, wood peeling, making paper pulp, and so on; to develop new agricultural crops in these same regions; and to increase the existing production throughout the country, thanks to the stimulus provided by the decrease in the cost of transport.
282.	Furthermore, the large volume of traffic by rail would favor the supply of imported products at reasonable prices, and the benefits to the purchasing power of the consumers and would lead to a general rise in the standard of living of the population.
283.	There is no doubt that the construction of a railway which would make transport easier in the Central African Republic would have a very healthy impact which would enable us to achieve the development objectives fixed by our Organization for the establishment of a new world economic order.
284.	But, to be truthful, it must be stressed that the efforts undertaken by Mr. Jean-Bedel Bokassa since 1966, when he acceded to this highest office of the country with a view to starting this process for our land-locked country encountered the strong and hidden resistance of powerful interests with the sole aim of boycotting the project and crystallizing the existing situation.
285.	However, the building of the railway continues to be our highest priority because it must be the backbone of our economy.
286.	Faced with difficulties of all kinds the head of the Central African State has decided personally to undertake action at both the national and the international level, in order to make more clear to his people and to the international community the important place its Government assigns in its development Program to the problem of changing the landlocked situation of the country.
287.	That is why Mr. Jean-Bedel Bokassa addressed a message on 1 January 1974 to all Central Africans, whether by origin or adoption, and to the world in general, declaring 1974 to be the year of overcoming the land-locked situation of the Central African Republic.
288.	Thus the 1976-1980 five-year development plan for the Central African Republic makes this objective its number one priority.
289.	For some time, following the appeal of our Head of State, some international financial organizations and certain friendly countries, having understood the good reason for this decision of the Central African Government in this area, have been showing interest in this project.
290.	I should like to stress also the very great importance that we give to the rapid building of the trans-African road from Mombasa to Lagos. This road will also serve the Central African Republic and will certainly contribute to African unity.
291.	My delegation appeals to the specialized agencies for financing and development to pay special attention to the problems of the least developed countries, the land-locked countries and the island developing countries.
292.	The Central African Republic is among these and it should therefore be given concrete help in the form of special international assistance, particularly in the spheres of agriculture, stock-breeding, mines, tourism, water and forests.
293.	That is why my delegation firmly endorses the decisions taken at the Fourth Conference of Heads of State or Government of Non-Aligned Countries, held at Algiers in September 1973, and confirmed at Dakar in February 1975 by the Conference of the Developing Countries on Raw Materials, at Lima at the Conference of Ministers for Foreign Affairs of Non-Aligned Countries last August and, more recently, by the seventh special session of the General Assembly.
294.	Before closing this chapter in which I have reviewed very briefly the situation in my country, I should like to add that, having immense natural resources, the Central African Republic opens its doors wide to all public and private investments, from whatever source, provided our national institutions and our national sovereignty are respected.
295.	In that regard, the Central African code of investments offers very favorable conditions, including the exemption from certain fiscal and customs taxes, for various periods of time, depending on the size and the category of investments, and the provision of land on which plants can be constructed.
296.	The third world, which is the reservoir from which the industrialized countries draw almost all the raw materials used in their factories, includes 70 per cent of mankind, but lives on only 30 per cent of the world's income. Of a population of 2,600 million people, 800 million are illiterate, nearly 1,000 million suffer from malnutrition or starvation and 900 million have a daily income of less than $0.30. These figures brought to our attention in reliable documents are sufficient evidence of the blatant injustice of which the peoples of the third world are victims.
297.	That is why the Fourth Conference of Heads of State or Government of Non-AIigned Countries, held at Algiers in 1973, "expressed its concern at the constant deterioration of the economic conditions of the developing countries which see the gap separating them from the industrialized countries grow all the time."
298.	Two years later, at Dakar, the Conference of the Developing Countries on Raw Materials declared that the present structure of international trade must be replaced by a new international economic order based on principles of equity and justice in the interest of all the peoples so as to correct present injustices and not create new ones.
299.	The discussions which took place during the seventh special session of the General Assembly have clearly demonstrated the determination of the third world to benefit from a better world, a world both more equitable and more human.
300.	For their part, the industrialized countries have admitted the principle of a more concrete and active co-operation aimed at removing the enormous gap separating them from the developing countries.
301.	My delegation gives its firm support to the decision taken by our Organization, which requests the permanent members of the Security Council to reduce by 10 per cent their military budgets and to use a part of the funds thus freed for assistance to developing countries.
302.	As far as the Central African Republic is concerned, the developing countries should not expect everything from the industrialized countries. They must endeavor to seek solutions to their development problems at both the national and regional levels.
303.	On this specific point, the Central African Republic is working in this direction by mobilizing all its resources within the framework of Operation Bokassa, which is a philosophy of economic, cultural and social development, as conceived by Mr. Jean-Bedel Bokassa, on his accession to the highest office of the land on 1 January 1966.
304.	In the face of the present crisis which has shaken the world and of which the first victims are the third-world populations, the developing countries must
promote solidarity that should lead to a strengthening of active co-operation among them.
305.	May I be allowed on this occasion to launch a fervent appeal to all the countries which say they belong to the third world, but which have been favored by nature and Providence, to invest with full confidence in the less privileged countries.
306.	Is it necessary to speak of the trade situation resulting from the aggravation of the monetary crisis, which has stifled the development of the third world? The share of the third-world countries in world traded which is already modest, is diminishing all the time', while the terms of trade are continually deteriorating. The transfer of resources from developed to developing countries has been decreasing, whereas the volume of the external debt of the latter has quadrupled during the last decade.
307.	Under these conditions, a fundamental reform of the world trade system is one of the priority objectives to respond to the exigencies of development, as was so well stressed by Mr. Abdelaziz Bouteflika, Minister for Foreign Affairs of Algeria, in his statement of 1 September 1975.
308.	All aspects of this reform are of the highest interest to all developing countries because it is not necessary to prove any further that the monetary and financial system as conceived at Bretton Woods has been serving only the interests of the developed countries without talcing into account the specific needs of the developing countries.
309.	The new international monetary system, for the creation and functioning of which the developing countries must participate on the basis of equality with the richer countries, must be absolutely universal. It must guarantee the stability of the flow and terms of financing of international trade. This new international monetary system must recognize the conditions and the specific needs of the developing countries on the basis of a preferential treatment, in conformity with the declaration of the Fourth Conference of Heads of State or Government of the Non-AIigned Countries at Algiers.
310.	I cannot pass in silence the very important problem of technology. Indeed, the technological needs are considerable in developing countries in general and in Africa in particular.
311.	Of course, much technology has already been transferred to developing countries since the end of the Second World War, but those countries were not able to benefit from such transfers for two fundamental reasons: first, the technology transferred is not adapted to the economic realities of the countries involved; and, secondly, the technology market is dominated by transnational corporations and the developed countries continue to maintain their dominant position under the old economic order owing to the fact that all advanced technology is still dependent on them. To that one must add the very high cost of technology, patents, rights of ownership and trade marks.
312.	The international code of conduct for the transfer of technology which was envisaged in the Program of Action on the Establishment of a New International Economic Order [resolution 3202 (S-VI)] should make
possible access on easier terms to a modern technology adapted to the needs of the developing countries.
313.	As far as the transnational companies are concerned, one must fully recognize that several aspects of their activities very often clash with the strategy and objectives of the development of third-world countries.
314.	The measures stressed in the recommendations of the Group of 77 and in the Lima Program for Mutual Assistance and Solidarity concerning foreign investments by the private sector clearly indicate the scope of the pernicious practices of those companies and also show the concern with which the developing countries are viewing this problem.
315.	My delegation feels that the working out, the adoption and the speedy implementation of a code of conduct for the transnational companies will make it possible to exercise global surveillance of the operations of those companies. The principles that should govern that code are the following: respect for the laws and regulations of the host country; recognition of the right and privilege of the host country to nationalize the companies if such nationalization is considered the best solution for that country to exercise its sovereignty over its natural and other resources; non-interference, of any kind, in the domestic affairs, political or other, of the host country; abolition of unfair commercial practices; and reinvestment in the host country itself of an important part of the profits made.
316.	The geographical situation of my country, to which I referred a few moments ago, makes it necessary to interest ourselves at a high level in the problem of the law of the sea.
317.	In accordance with the Lima Program for Mutual Assistance and Solidarity of August 1975, the international community must assist the land-locked developing countries by facilitating their exercise of the right to free access to the seas.
318.	If the principle of freedom of the high seas, as defined by international law, is accepted by all, it is appropriate for the resources of the sea-bed and the ocean floor and the subsoil thereof to be regarded by everybody as the common heritage of mankind.
319.	The rational exploitation of those resources is of vital significance for the economic development and promotion of the well-being of all peoples.
320.	My delegation feels it important and urgent to request our Organization to establish an international authority capable of assuming effective control over the exploration and exploitation of the resources of the high seas for the benefit of all.
321.	As regards the establishment of a new international economic order, which is a matter of prime concern to us today, the Central African Republic considers that the food problem must be given the greatest attention. In our view it is urgent to increase the volume of food aid to the developing countries, and particularly to those which are subject to floods and droughts. The specific needs of each country must be taken into account.
322.	In order to achieve these objectives the developed countries should considerably increase the
399
volume of their assistance to the developing countries in the field of agriculture and food production.
323.	They must facilitate, without reservation, access to their markets of agricultural products, especially food, coming from the developing countries in the form of either processed or unprocessed goods.
324.	They must also undertake all other necessary measures of adjustment.
325.	Those are the economic views of my delegation which we wanted to submit for the Assembly's consideration.
326.	On the social level, is it still necessary to reiterate before this Assembly the manifold and severe problems facing the third world in this sector? It is my duty to do so as long as more effective methods and strategies have not been developed for the radical elimination of hunger, early mortality, unemployment, illiteracy and the other scourges which afflict the developing countries.
327.	In this respect, my country pins its hopes on the objectives of the seventh special session, which has just concluded its work. If I revert again to the new international economic order it is because of the very close correlation between economic and social problems, the latter being nothing more than the fortunate or unfortunate consequences of solutions applied to the former.
328.	Anachronistic commercial and industrial systems, together with inherited methods of cultivation, are responsible for the poverty of millions of human beings.
329.	The United Nations cannot remain indifferent to such realities. That is why it must do all it can to encourage the highly industrialized countries, those which possess advanced modern technology, to share their secrets and place their scientific expertise at the disposal, at little cost, of the underprivileged countries for the sake of a better future for all mankind.
330.	As I have said, my country is also suffering from the effects of natural phenomena which hinder our constant efforts to improve our people's standard of living. 1 refer to climatic influences. In this regard, it is my painful duty to report to the Assembly the consequences of the floods which beset Bangui, the capital of the Central African Republic, in the second half of August 1975. In addition to two deaths, hundreds were injured, and some 13,000 people were rendered homeless.
331.	These natural disasters which our people must face every year are not conducive to the improvement of their social well-being. Thus we appeal to all friendly countries to help us find lasting solutions to this problem.
332	May I now be allowed to draw up the balance sheet of measures taken for the emancipation of women by our Government under the enlightened guidance of Mr. Jean-Bedel Bokassa.
333	We are very happy and proud to have a woman as Prime Minister and Vice-President of our only political party, MESAN, as well as three other women holding ministerial posts in our present Government.
334	With regard to employment, the only requirements for access to the highest posts are professional
qualifications and efficiency, and of course both sexes are assured of equality of pay and opportunity. Thus it is that countless women occupy responsible positions in the public sector: education, the legal profession, customs, health, the labor inspectorate, social security, finance, law enforcement, and so forth.
335.	Thus, discrimination on grounds of sex is nonexistent in the Central African Republic.
336.	Everything has been done to allow our women to take their full responsibility as workers. We have many centers for the care of mothers and children where nutritional education for the mother supplements the medical care provided for the child. A very elaborate system of pre-school education is available to children from three to six years of age, thus freeing the mother to pursue remunerative economic activities, whether in handicrafts or agriculture. Special training schools and community development agents place their experience at the service of the population to help raise their standard of living.
337.	Inasmuch as our Program of activities in this field must be expanded to cover the entire country, we urgently solicit the technical and financial assistance of such United Nations specialized agencies as the International Labor Organisation, the World Health Organization, the United Nations Educational, Scientific and Cultural Organization, the Food and Agriculture Organization of the United Nations, the United Nations Development Program, and the United Nations International Children's Fund.
338.	My delegation deeply appreciates the results of the first World Conference of the International Women's Year, and fully supports the Economic and Social Council resolution 1959 (LIX) concerning the World Conference of the International Women's Year, which will shortly be submitted to this Assembly for approval. In this spirit we shall support all efforts to proclaim the United Nations Decade for Women: Equality, Development and Peace in order to strengthen and implement the recommendations and resolutions adopted at Mexico City.
339.	Similarly, we consider it most desirable that a substantial special fund be provided for the speedy implementation of the objectives of the Program of the World Plan of Action for the Implementation of the Objectives of the International Women's Year,  adopted in June of this year in Mexico.
340.	Finally, in order to make possible a periodic evaluation of the situation of women in the world, the General Assembly at this thirtieth session should decide to hold in 1980 the second World Conference of the International Women's Year.
341.	In the second half of the twentieth century our planet has so excelled in inventing and constructing an awesome panoply of deadly weapons that the search for conditions conducive to detente and durable peace is now the constant concern of the United Nations.
342.	The discussions regarding the grave question of disarmament and security are of interest to the entire international community because in the present situation an armed conflagration would have deadly and unimaginable consequences.
343.	It is also fitting to stress that those involved in the negotiations to settle the question of disarmament and of the reduction of tactical and strategic weapons are marking time, because the Powers directly concerned are making insufficient efforts in obedience to their desire to maintain so-called zones of influence which they arrogated to themselves at Yalta.
344.	The past decade has been particularly encouraging with regard to decolonization. In the course of it the United Nations has welcomed into its midst a considerable number of countries which were formerly maintained in a state of degrading and abject dependence degrading both to the peoples concerned and to their colonizers themselves.
345.	My delegation is firmly convinced that the desperate situation of our brothers of southern Africa will inevitably result in solutions in which the respect and the dignity of man can prevail. The efforts already undertaken in this direction deserve all support and encouragement.
346.	The sixth special session of the General Assembly, which dealt with the question of raw materials, and the seventh special session, held a month ago to discuss the important question of international cooperation, have defined the objectives of the creation of a new more just and more humane world economic order.
347.	During the next decade our Organization, one of whose basic objectives is development, will have an important part to play in giving practical and operational effect to the objectives defined at the two historic and important sessions held in 1974 and 1975.
348.	The geographical and structural obstacles to be met with in certain developing States and their socio-political circumstances in many cases constitute hurdles which Governments will have to overcome in their efforts to meet the obligations inherent in the implementation of their development Programs.
349.	The press exercises a very pronounced influence on public opinion in the developed countries, and it is often said that it represents a fourth world Power.
350.	My delegation therefore wishes to make an urgent appeal to the conscience of mankind to make of the press an objective channel through which may flow a current of opinion favorable to the promotion of development and co-operation.
351.	Finally, the burning question of disarmament and security, the difficulties caused by racial discrimination and by the implementation of the Articles of the Charter relating to the countries still under foreign domination, the energy crisis, the monetary disorders, galloping inflation and the deterioration in the terms of exchange all constitute a set of equally important problems which our Organization must tackle in a spirit of consultation, realism and perspicacity.




